DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/25/2019.
Applicant’s election without traverse of group I, Claims 1-7 and 14-20 in the reply filed on 9/25/2019 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt, US 2010/0065302, in view of VON FANGE, WO 2016/191508 and further in view of Painter, US 2017/0179635.
Regarding claims 1 and 5-7, Nesbitt discloses in claim 1; a method of splicing, comprising: 												joining (¶ 005; splice formed) corresponding ends of copper conductors located 
Regarding claim 2, Nesbitt discloses; joining corresponding ends comprises joining corresponding ends of three copper conductors in a multi-phase conductor assembly (¶ 003; three-phase power cable).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt, US 2010/0065302, in view of VON FANGE, WO 2016/191508, in view of Painter, US 2017/0179635 as applied to claims 1, 2 and 5-7 above, and further in view of Nicholson, US 9322245.

Regarding claim 3, Nesbitt substantially discloses the invention of splice of three-phase power cable but is silent about joining comprises deburring and polishing the corresponding ends. However Nicholson shows that surface finish and seam weld may be sized within desired tolerances and additional surface polishing may also be carried out (Col. 7; Ln. 21-23).											It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nesbitt taken with VON FANGE by joining comprises deburring and polishing the corresponding ends as taught by Nicholson, to achieve desired sealing surface characteristics (Col. 7; Ln. 23-24).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt, US 2010/0065302, in view of VON FANGE, WO 2016/191508, in view of Painter, US 2017/0179635 as applied to claims 1, 2 and 5-7 above, and further in view of Guzy, US 4273953.
Regarding claim 4, Nesbitt substantially discloses the invention of splice of three-phase power cable but is silent about applying a high modulus dielectric tape cylinder over the high strain dielectric tape. However Guzy shows that over the fabric is applied a single wrap of lead foil extending over the exposed lead sheath. Preferably the foil will be applied in the form of an elongated strip wrapped to overlap along the length of the splice. Alternatively, lead foil may be applied in the form of a foil tape helically wound along the length of the splice and extending over the lead sheath (Col. 3; Ln. 55-61) and a sleeve of heat-shrinkable tubing is then positioned to surround the splice area (Col. 4; Ln. 1-3).												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nesbitt by applying a high modulus dielectric tape cylinder over the high strain dielectric tape, as taught by Guzy, to provides a cable splice that is resistant to invasion by corrosive well fluids and corrosive failure (Col. 1; Ln. 61-63). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Regarding applicant’s argument about claim 1 that the Office Action has not shown that Shepler, or any of the cited references, teach "a power cable repair operation near a well" as recited in Claim 1. However new 103 rejections with new set of 

Allowable Subject Matter
Claims 14-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claim 14, specifically the prior art fails to disclose or render obvious the claimed limitations including wrapping the lead alloy tape over the dielectric tape forming a gas barrier layer without use of a heat source, as claimed in independent claim 14.									Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729